Title: To Thomas Jefferson from William H. Cabell, 26 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Oct: 26. 1807
                        
                        I now forward to you Capt: Reades letter of the 23rd. and have the honor to be with the highest respect 
                  Sir yr. obt. Servt.
                        
                            Wm H: Cabell
                     
                        
                    